Citation Nr: 1450076	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbar spine intervertebral disc syndrome.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right lower extremity neurological deficits.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left lower extremity neurological deficits.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's right foot hallux valgus with pes planus.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Veteran is the appellant in the instant appeal.  He had active service from August 1999 to August 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, established service connection for lumbar spine intervertebral disc syndrome; assigned a 10 percent evaluation for that disability; effectuated the award as of July 27, 2007; established service connection for both right lower extremity neurological deficits and left lower extremity neurological deficits; assigned 10 percent evaluations for those disabilities; effectuated those awards as of September 30, 2010; established service connection for right foot hallux valgus and pes planus; assigned a noncompensable evaluation for that disability; and effectuated the award as of July 27, 2007.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that higher initial evaluations for his lumbar spine, right lower extremity, left lower extremity, and right foot disabilities are warranted as his service-connected disorders have increased in severity since the last VA examination of record.  

In a June 2012 written statement, the Veteran advanced that "I am asking the VA to reevaluate my present disabilities and to upgrade my medical condition due to the fact that my medical disabilities have indeed gotten worse."  In reviewing the record, the Board observes that the Veteran was last afforded an evaluation conducted for VA which addressed his lumbar spine and lower extremities in October 2010.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA orthopedic and neurological evaluations would be helpful in resolving the issues raised by the instant appeal.  

In his July 2012 Appeal to the Board (VA Form 9), the Veteran reported receiving ongoing medical treatment from the Long Beach, California, Health Care System, Kaiser Permanente, the East Los Angeles Vet Center, and VA.  Additionally, a September 2013 VA and Social Security Administration (SSA) state prisoner match indicated that the Veteran had been incarcerated at the North Kern State Prison, Delano, California since April 2013.  Records from that facility have never been requested. 

Clinical documentation dated after July 2011 is not of record.  While on remand, VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his service-connected lumbar spine intervertebral disc syndrome, right lower extremity neurological deficits, left lower extremity neurological deficits, and right foot hallux valgus and pes planus including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Long Beach, California, Health Care System, Kaiser Permanente, the East Los Angeles Vet Center, North Kern State Prison, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2011.  

3.  Take appropriate action to schedule the Veteran for a VA spine examination in order to assist in determining the current nature and severity of his service-connected lumbar spine intervertebral disc syndrome.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's lumbar spine disorder upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Take appropriate action to schedule the Veteran for a VA neurological examination in order to assist in determining the current nature and severity of his service-connected right lower extremity and left lower extremity neurologic deficits.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right lower extremity and left lower extremity disorders upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Take appropriate action to schedule the Veteran for a VA foot examination in order to assist in determining the current nature and severity of his service-connected right foot hallux valgus and pes planus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right foot disorders upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the initial evaluations for the Veteran's lumbar spine intervertebral disc syndrome, right lower extremity neurologic deficits, left lower extremity neurologic deficits, and right foot hallux valgus and pes planus.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


